DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The amendments are acknowledged.  New grounds of rejection are set-forth below.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/22 has been entered.
 


Claim Rejections - 35 USC § 103
Claims 1-6, 8, 10-19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2011-078785 (herein Pfeil) in view of US 2013/0211013 (herein Koers).
In setting forth the instant rejection, a machine translation has been relied upon.  Both the translation and the DE documented were filed with the IDS filed 4/21/21.
As to claims 1, 8, 10-11, 14, 16, 18, 19 and 20, Pfeil discloses a hardener composition and methods of forming the composition by mixing for free radically polymerizable compounds comprising a 1,3-dioxo compound as a hardening agent and a manganese compound as an accelerator, a multicomponent mortar system containing this hardener composition based on free radically polymerizable compounds and its use for chemical fastening such as anchoring elements (adhesives).  See paragraph 1.  Pfeil discloses (paragraph 6) that with a small amount of alpha-acetylbutyrolactone and Mn(II) octoate, a strongly exothermic rapid polymerization of a resin mixture based on urethane methacrylates, which is common for the chemical fastening of anchoring elements.  Pfeil discloses a gel time (and time to reach peak exotherm) between 10 seconds and 60 minutes and a peak exotherm below 300 oC (table 1).  Pfeil discloses the advantage of the system being free of peroxide for safety reasons (paragraphs 4-5).  
More specifically, Pfeil discloses in example 1 (paragraph 73) a composition wherein 45 weight % of butanediol-1,4-dimethacrylate (radically polymerizable component), 0.30 g of 4-hydroxy-2,2,6,6-tetramethylpiperidine-N-oxyl, dissolved in 1 weight % butanediol-1,4-dimethacrylate and 1.84 g of alpha-acetylbutyrolactone (1,3-
Cobalt, copper and peroxide are not required and specifically states no peroxides (paragraph 13).
The composition have stabilizers allowing a “substantially drift free adjustment of the gel time (paragraph 61).
Pfeil is silent on the composition comprising claimed components (1) or (2).
Koers teaches similar curable compositions comprising manganese and iron complexes.  See abstract and examples. Koers teaches that the accelerator (to speed the polymerization) included ascorbic acid as a reducing agent for the accelerator.  See paragraphs 52-53.
It would have been obvious at the time the invention was filed to have modified the composition of Pfeil with the ascorbic acid of Koers because one would want to further accelerate the reaction.
As to claim 2, Mn(II) dioctoate reads on claimed component i, wherein M is manganese and R is an alkyl with 7 carbons (from octoate).
As to claims 3 and 4, Pfeil is silent on the claimed iron and manganese complexes with the claimed ligands.  
Koers teaches similar curable compositions comprising manganese and iron complexes.  See abstract and examples. Koers discloses that suitable ligands include those of claimed N-1 to N-V.  See ligands starting at paragraph 24 and discussed in general in paragraph 23. Specifically preferring claimed formula N-V, with numerous examples within the claimed genus (paragraph 44) such as ,12-dimethyl-1,5,8,12-
It would have been obvious at the time the invention was filed to have modified Pfeil with the specific iron complex of Koers and thereby arrive at the claimed invention because Koers teaches that said complexes are suitable in similar compositions.
As to claim 5, acetylbutyrolactone reads on formula D-II, wherein R2 is CH3 (C1 alkyl), A is 0 and n is 1.
As to claim 6, Pfeil discloses that the composition N, N-dimethylaniline as an accelerator.  See paragraph 64.
As to claim 12, Pfeil envisages storing the compositions over time by adding stabilizers.  See paragraph 61.  Further, Jazen discloses inhibitors are added for the same reason.  See paragraph 75 and 9.  Teaching that they are stored for over 180 days.  It would have been obvious at the time of the invention to have stored the compositions for the appropriate amount of time, including over 180 days as suggested by Pfeil because the compositions may not necessarily be needed to be utilized right away and are designed to be stored until the appropriate time.
As to adding the 1,3-dioxo compound afterwards, Pfeil is silent.  MPEP 2144.04 IV C gives guidance on changes in sequence of adding ingredients.  Specifically stating that selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results.  In the instant case, the difference the manganese is added after 30 days.  Pfeil states (paragraph 1 and examples) that the manganese compound 
As to claim 13, Pfeil envisages storing the compositions over time by adding stabilizers.  See paragraph 61.  Further, Jazen discloses inhibitors are added for the same reason.  See paragraph 75 and 9.  Teaching that they are stored for over 180 days.  It would have been obvious at the time of the invention to have stored the compositions for the appropriate amount of time, including over 180 days as suggested by Pfeil because the compositions may not necessarily be needed to be utilized right away and are designed to be stored until the appropriate time.
As to adding the manganese compound afterwards, Pfeil is silent.  MPEP 2144.04 IV C gives guidance on changes in sequence of adding ingredients.  Specifically stating that selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results.  In the instant case, the difference the manganese is added after 30 days.  Pfeil states (paragraph 1 and examples) that the manganese compound accelerates curing.  Therefore, it would have been obvious to delay the addition of the compound in order to prevent premature curing.
As to claim 15, the composition is utilized as anchoring (adhesive) elements, thus would be utilized to coat.  See paragraph 69.  
As to claim 17, the composition is substantially identical with similar gel times, peak of exotherms, time to peak of exotherms within the claimed range.  Further, the components (acrylate monomer, manganese octoate, N,N-dimethyl-p-toludine and alpha-acetylbutyrolactone) are identical.  It is reasonable to take the position that the .  



Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2011-078785 (herein Pfeil) in view of US 2013/0211013 (herein Koers) and EP 2,626,383 (herein Koers-2).
The discussion with respect to Pfeil and Koers set-forth above is incorporated herein by reference.
As to claim 7, Pfeil is silent on the base being the claimed heterocycles.  
Koers-2 teaches similar compositions.  See abstract and examples. Koers prefers bipyridine as the base, reading on claimed formula H-I, wherein R1=R2=R3=H as a substitute for N,N-dimethyl-p-toludine (base of Pfeil).  See paragraphs 23-24 and examples of Koers-2.
It would have been obvious to have substituted bipyridine for N,N-dimethyl-p-toludine because Koers-2 teaches that it is a suitable alternative.  Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Pfeil contains a composition that differs from the presently claimed composition by having bipyridine instead of N,N-dimethyl-p-toludine. Additionally, it is evident that the substituted component is known in the art, as both are taught by Koers-2. Additionally, it is evident 
As to claim 9, Pfeil discloses that the composition comprises acrylate monomer, manganese octoate, N,N-dimethyl-p-toludine and alpha-acetylbutyrolactone.  See paragraphs 40-41 and examples.  However, Pfeil is silent on the base being the claimed heterocycles.  
Koers-2 teaches similar compositions.  See abstract and examples. Koers prefers bipyridine as the base, reading on claimed formula H-I, wherein R1=R2=R3=hydrogen.  See paragraphs 23-24 and examples of Koers-2.  
It would have been obvious at the time the invention was filed to have added additional bipyridine as suggested by Koers-2 because Koers-2 teaches that bipyridine is a suitable base.


Response to Arguments
Applicant’s arguments all hinge on the combination of Pfeil and Jansen being nonobvious.  The rejections have been withdrawn in light of the amendments, therefore the arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MARK S KAUCHER/Primary Examiner, Art Unit 1764